Citation Nr: 1017000	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for a low 
back disability.

2.	Entitlement to a rating in excess of 10 percent for left 
leg nerve impairment associated with the low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1950 to September 1953.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision by the Salt Lake City RO that denied 
increased ratings for the Veteran's service-connected low 
back disability and associated left leg nerve involvement.  
In his substantive appeal the Veteran indicated he wanted a 
hearing before the Board; in August 2008, he withdrew the 
request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	At no time during the appeal period is the Veteran's 
service connected low back disability shown to have been 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or by favorable ankylosis of 
the entire thoracolumbar spine; incapacitating episodes with 
a total duration of at least 4 weeks in a prior 12 month 
period are not shown.  

2.	At no time during the appeal period, is the Veteran's left 
leg radiculopathy shown to have resulted in impairment 
greater than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.	A rating in excess of 20 percent is not warranted for the 
Veteran's service connected low back disability. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71(a), Diagnostic Codes (Codes) 5237, 5243 
(2009).

2.	A rating in excess of 10 percent is not warranted for left 
leg nerve impairment related to the Veteran's low back 
disability. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  June 2007 and June 2009 letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The appellant has 
had ample opportunity to respond/supplement the record and he 
has not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in August 2007, September 
2008, and January 2010.  The January 2010 examination was 
scheduled pursuant to the Board's June 2009 remand.  This 
examination substantially complied with the remand 
instructions and is adequate for adjudication purposes as the 
examiner had the claims file for review, obtained a history 
from the Veteran, and conducted a thorough examination.  In 
addition, the examiner addressed the prior examinations in 
reaching the conclusions and explained the rationales for the 
conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(VA must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (VA must review the entire record, 
but does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence as 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the 
claims.  

General Criteria for Increased Rating Claims

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Lumbosacral Spine Hypertrophic Arthritis 

A May 1962 rating decision awarded the Veteran service 
connection for lumbosacral spine hypertrophic arthritis 
[inasmuch as he now has additional low back pathology that is 
recognized as service-connected, the disability at issue has 
been recharacterized as "low back disability"].  His claim 
seeking an increased rating for the low back disability was 
received in May 2007.  

The Veteran's back disability has been rated under 38 C.F.R. 
§ 4.71a, Code 5003, for arthritis, and 5237, for lumbosacral 
strain.  Arthritis is rated on the basis of limitation of 
motion of the affected joint.  Limitation of motion of the 
spine is rated under the General Formula for Rating Diseases 
and Injuries of the Spine (General Formula); intervertebral 
disc syndrome is rated under the General Formula or Based on 
Incapacitating Episodes, whichever method results in the 
rating that is more favorable to the Veteran.  38 C.F.R. § 
4.71a, Codes 5237, 5243.  

Under the General Formula, ratings are assigned "With or 
without symptoms such as pain (whther [sic] or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease."  A 20 percent 
rating is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted where there is forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Code 5237.  

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment, are to be 
rated separately, under the appropriate Code.  Note (1) 
(following the General Formula).  

Favorable ankylosis is fixation of a spinal segment in the 
neutral position (0 degrees).  Note (5).

Rating based on incapacitating episodes (38 C.F.R. § 4.71a, 
Code 5243), a 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bedrest prescribed by a physician 
and treatment by a physician.  Note (1)(following the 
criteria for rating based on incapacitating episodes).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

On August 2007 VA examination the Veteran reported stiffness 
of the spine and constant pain when he got up.  He had no 
complaints of weakness.  The pain occurred constantly and 
travelled down his legs.  The pain is aching and sharp in 
nature.  The pain level was listed as a 7, on a scale of 1 to 
10.  It was elicited with physical activity and relieved by 
rest and the medication Naproxen.  He stated that his spine 
condition did not cause incapacitation.  The Veteran's 
posture was kyphotic and his gate was abnormal in that he 
limped with ambulation.  He did not require any assistive 
devices with ambulation.  Examination revealed evidence of 
radiating pain on movement and muscle spasm of the 
paraspinous muscles.  No tenderness was noted.  Straight leg-
raising was positive bilaterally.  There was no ankylosis of 
the lumbar spine.  Range of motion was forward flexion to 60 
degrees, extension to 20 degrees, right and left rotation to 
20 degrees, bilaterally.  Joint function was additionally 
limited after repetitive use by pain, but not by fatigue, 
weakness, lack of endurance and incoordination.  This 
limitation did not involve any additional limitation of 
motion.  There were no signs of intervertebral disc syndrome 
with chronic or permanent nerve root involvement.  The 
diagnosis was hypertrophic arthritis of the lumbosacral 
spine.  

Private treatment records indicate that the Veteran has 
undergone treatment for his low back complaints, including 
the administration of lumbar epidural steroid injections.  
The records do not provide any specific range of motion 
findings.  

On September 2008 VA examination, the Veteran reported 
significant pain located at the lower lumbar back and both 
legs down to the ankles.  The pain was described as crushing, 
oppressing and sharp in nature.  On a scale of 1 to 10, the 
pain was constantly between levels 5 and 7, and sometimes 
reached levels of 9 and 10.  It was exacerbated by activity 
and long drives, but was sometimes spontaneous.  He had been 
treated with Epidural Block injections and rehabilitation.  
Functional impairments resulted in an inability to lift, 
which affected walking, impaired daily functioning such as 
gardening and normal chores.  An MRI study showed severe 
degenerative discs and bulging discs in addition to 
arthritis.  The Veteran's posture was abnormal, slightly 
flexed at the lumbar and gait was abnormal, with a mild 
shuffle movement.  He did not require any assistive devices 
for walking.  Examination revealed no complaints of radiating 
pain on movement and no muscle spasm or tenderness.  Straight 
leg raising was positive bilaterally between 15 to 20 
degrees.  The examiner stated that "the position of the 
ankylosis is favorable."  Motion was forward flexion to 70 
degrees and extension was to 15 degrees.  Right lateral 
flexion was to 15 degrees and left lateral flexion was to 20 
degrees.  Right and left rotation was to 25 degrees, 
bilaterally.  After repetitive use, the joint function was 
additionally limited by pain, but not by fatigue, weakness, 
lack of endurance or incoordination after repetitive use.  
There was evidence of intervertebral disc syndrome, with 
nerve root involvement of the lumbosacral spine at S1, with 
motor weakness on bilateral plantar flexion.  There was no 
bowel, bladder or erectile dysfunction.  

A VA examination was conducted in January 2010 specifically 
to ascertain whether there is ankylosis of the lumbar spine.  
The Veteran related that he experienced 10 to 15 flare-ups in 
the past year, which required self-imposed bedrest of 1 to 3 
days.  He did not have any incapacitating episodes of bedrest 
ordered by a physician in the past year.  After review of the 
claims file and the Veteran's medical records, the examiner 
stated that the Veteran did not have any postural 
abnormalities, fixed deformities, or abnormalities of the 
musculature of the back and that there was no ankylosis of 
the thoracolumbar spine.  Range of motion was forward flexion 
to 65 degrees; extension to 15 degrees; left lateral flexion 
to 24 degrees; right lateral flexion to 30 degrees; and 
lateral rotation to 30 degrees, bilaterally.  Repetitive 
movement of the thoracolumbar spine caused additional loss of 
20 degrees of active flexion, with flexion limited to 45 
degrees.  After repetitive use, increasing pain and 
discomfort was present in the lower lumbosacral area.  Muscle 
spasm and guarding were not present.  Regarding 
intervertebral disc syndrome, MRI studies indicated multiple-
level disc protrusion, with signs and symptoms of left 
radiculitis.  In the past year, the Veteran had received 
treatments with epidural injections; however, he did not 
indicate incapacitating episodes of disability that required 
bed rest prescribed by a physician.  The diagnoses were 
degenerative osteoarthritis of the thoracolumbar spine 
superimposed on multiple-level degenerative disc disease with 
disc protrusion and left radiculitis, and convex right upper 
lumbar scoliosis.  

Considering the General Formula criteria, the evidence does 
not show the Veteran's forward flexion has been limited to 30 
degrees or less at any time during the appeal period.  While 
there were questionable references to ankylosis of the spine 
in the report of the September 2008 VA examination, the 
preponderance of the evidence shows that there is no 
ankylosis of the spine.  Even when considering the evidence 
of pain and functional impairment experienced by the Veteran, 
his symptoms do not more nearly approximate the criteria for 
the next higher 40 percent rating, given that repetitive use 
restricts forward flexion to 45 degrees, which is still in 
excess of that required for a rating of 40 percent.  The 
Veteran's statements describing his symptoms and condition 
are competent evidence to the extent that he can describe 
what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The competent (medical) evidence 
of record does not show that he has any functional loss 
beyond what is already being compensated.  

Considering rating based on incapacitating episodes, there is 
no evidence that the Veteran has experienced any 
incapacitating episodes (as defined by regulation), much less 
incapacitating episodes having a total duration of at least 
four weeks in any twelve month period.  While he reports he 
has had flare-ups of the disability, it is not shown (nor 
does he allege) that bedrest was prescribed by a physician 
(such is not reported in any VA or private treatment record.  
Therefore, an increased rating under based on incapacitating 
episodes is not warranted.  

The Veteran's left leg radiculopathy is already separately 
rated (and discussed further below).  There is no evidence 
that he has any other separate, compensable neurologic 
abnormalities associated with his low back disability.  
Hence, the preponderance of the evidence is against a rating 
in excess of 20 percent.  

Nerve Involvement of the Left Leg

Service connection for motor nerve involvement of the left 
leg was granted by the RO in a November 2003 rating decision.  
The Veteran's claim seeking an increased rating for his left 
leg disability was received in May 2007.  

The motor nerve involvement of the Veteran's left leg is 
rated under Code 8520 (for impairment of the sciatic nerve).  
38 C.F.R. § 4.124a.  Incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating when mild, a 20 percent 
rating when moderate, a 40 percent rating when moderately 
severe, and a 60 percent rating when severe, with marked 
muscular atrophy.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
degree that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  Furthermore, use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  The entire record must be considered.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

On August 2007 VA examination, the Veteran complained of 
tingling and numbness and constant pain shooting down the 
left leg.  There was no abnormal sensation, anesthesia, or 
weakness of the affected parts, but pain down the left leg.  
The pain was burning and aching in nature, with the level 
described as a 7 on a scale of 1 to 10.  Examination of the 
peripheral nerves was within normal limits.  Motor and 
sensory function were both described as within normal limits 
and reflexes in the left lower extremity were 2+ at the knee 
and the ankle.  The diagnosis was motor nerve involvement of 
the left leg, associated with hypertrophic arthritis of the 
lumbosacral spine.  

On September 2008 VA examination the Veteran complained of 
pain radiating down both of his legs, described as being 
steady pain rated from between 5 and 7 , sometimes increasing 
to 9 and 10, on a scale from 1 to 10.  Examination revealed 
evidence of intervertebral disc syndrome, with nerve root 
involvement of the lumbosacral spine at S1, with motor 
weakness on bilateral plantar flexion that was described as 
mild.  Neurologic examination of the lower extremities 
revealed motor and sensory function to be normal.  Right and 
left lower extremity reflexes were 3+ at the knees and 2+ at 
the ankles.  There was no peripheral nerve involvement.  The 
diagnosis was motor nerve involvement of the left leg 
associated with hypertrophic arthritis of the lumbosacral 
spine, no significant change with intervertebral disc 
syndrome involving the superficial peroneal nerve and pain in 
the lumbosacral area, with radiation to both ankles and minor 
weakness on dorsiflexion.  

On January 2010 VA neurological examination, sensory 
perception to light touch was intact in the lower segments, 
except along the left lateral calf.  Diminished sensation was 
noted in this area.  Girth measurements were equal at 16-
5/8th inches at the thigh.  Measurements at the calf were 12 
inches on the right and 12-1/2 inches on the left.  There was 
no noticeable atrophy of the major muscle groups of the lower 
limbs.  Muscle motor strength of the major muscle groups of 
the hip flexors, knee quadriceps extensors, ankle 
dorsiflexors, and extensors of the great toe were equal 
bilaterally at +5 muscle motor strength.  Deep tendon 
reflexes were equal bilaterally at +2 at the patellar and 
Achilles levels.  There was no diagnosis regarding neurologic 
impairment of the lower extremities.  

Based on the foregoing evidence, the Board finds that the 
Veteran's service-connected left leg neuropathy has been no 
more than slightly disabling, and thus warrants no more than 
a 10 percent rating under Code 8520.  As noted, while the 
Veteran clearly has neurological impairment of the left lower 
extremity, the impairment is sensory only and, as it was not 
demonstrated on all examinations, intermittent.  A 
preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 10 percent for motor nerve 
involvement of the left leg and it must be denied.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation for his disabilities on an 
extraschedular basis.  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned rating is, therefore, 
adequate, and no referral for an extraschedular rating is 
required.  

Finally, the record shows that the Veteran worked without 
restriction as an administrative manager until his retirement 
in 1997.  He has not indicated, nor does the record suggest, 
that he is unemployed as a result of his service connected 
disabilities.  Consequently, the matter of entitlement to a 
total disability rating based on individual unemployability 
is not raised by the record.  See Shinseki v. Rice, 22 Vet. 
App. 447 (2009).


ORDER

A rating in excess of 20 percent for low back disability is 
denied.

A rating in excess of 10 percent for left leg nerve 
impairment associated with low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


